

117 HR 916 IH: Rebalance for an Effective Defense Uniformed and Civilian Employees Act
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 916IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Mr. Calvert (for himself, Mr. Nunes, and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo provide for a limitation on the number of civilian employees at the Department of Defense, and for other purposes.1.Short titleThis Act may be cited as the Rebalance for an Effective Defense Uniformed and Civilian Employees Act or the REDUCE Act.2.Limitation on number of employees in the Department of Defense(a)Limitation on FTEs(1)In generalNotwithstanding the requirements of section 129 of title 10, United States Code, and consistent with the requirements of subsection (d), in each of fiscal years 2026 through 2030, the number of full-time equivalent civilian positions in the Department of Defense may not be greater than 85 percent of the number of such positions at the Department as of September 30, 2021, as determined by the Director of the Office of Personnel Management.(2)SESOf the positions permitted pursuant to paragraph (1) for fiscal years 2026 through 2030 at the Department of Defense, not more than 1,000 may be career appointee (as defined in section 3132(a)(4) of title 5, United States Code) positions within the Senior Executive Service.(b)Voluntary reductionsTo achieve the reductions in personnel required by subsection (a), the Secretary of Defense may exercise the authority provided for—(1)voluntary separation incentive payments (subchapter II of chapter 35 of title 5, United States Code); and(2)voluntary early retirement payments (sections 8336(d)(2)(D) and 8414(b)(1)(B) of such title).(c)Involuntary reductions(1)In generalBeginning on October 1, 2020, if voluntary reductions are inadequate to achieve the limitations provided in subsection (a), the Secretary of Defense shall separate employees using involuntary measures, including reductions in force.(2)RIF applicationNotwithstanding any other provision of law, rule, or regulation, when applying retention factors with respect to any employee during any reduction in force under paragraph (1), the Secretary of Defense shall assign greater weight to the performance factor over the other factors if such employee has a summary rating level of fully successful or better.(d)Adjustment of limit(1)DeterminationAs soon as practicable after the start of each of fiscal years 2026 through 2030, the Secretary of Defense shall determine the difference (if any), expressed as a percentage, between the permanent active duty end strength minimum levels in effect under section 691(b) of title 10, United States Code, for the current fiscal year and the preceding fiscal year.(2)AdjustmentOn the date that the determination is made under paragraph (1), the Secretary shall adjust the limitations provided under subsection (a) with respect to the number of total full-time equivalent positions and Senior Executive Service positions by a percentage equal to the percentage determined under paragraph (1).(3)Achievement of adjustmentAfter any adjustment under paragraph (2), in order to achieve the adjusted limitation for the applicable fiscal year, the Secretary (as the case may be)—(A)may hire individuals to occupy full-time equivalent positions; or(B)shall separate employees occupying such positions using the involuntary procedures provided under subsection (c).(4)Limitation on adjustmentNo adjustment may be made under this subsection that would result in the number of full-time equivalent positions and Senior Executive Service positions to be greater than the limitations on the number of such positions provided under subsection (a).(e)Reports(1)Secretary of DefenseThe Secretary of Defense—(A)shall include a report in the Secretary’s annual budget request for each of fiscal years 2021 through 2029 on the progress and impact of the requirements of this Act; and(B)may, in addition to the report required under subparagraph (A), report to Congress on the impact of such requirements at any time throughout any of such fiscal years.(2)GAONot later than 3 years after the date of the enactment of this Act, the Administrator of General Services shall submit to Congress a report examining the progress and impact of the requirements of this Act.